DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022has been entered.
Response to Amendment
	The amendment filed on 03/14/2022 has been entered. As directed by the amendment: claims 1, 9, 13 and 29 are amended. Claims 18 and 20 – 28 are withdrawn. Claims 2, 5, 19 and 30 are cancelled. Claims 31 – 32 are newly added. Thus claims 1, 3 – 17, 29 and 31 -32 are currently pending. The indefiniteness rejection made to claim 30 under 35 U.S.C. 112(b) in the Final Rejection dated 01/14/2022 is withdrawn because claim 30 is cancelled by the amendment. Applicants Remarks/Arguments regarding the anticipatory Rejections under 35 U.S.C. 102 (a) (1) and the obviousness rejections under 35 U.S.C. 103 in the Final Rejection dated 01/14/2022 are fully considered and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, this claim recites “the sensor is: disposed in and configured for measuring a temperature of the build tank, or disposed in and configured for measuring a temperature of a build plate arranged inside the build tank” and it is not clear the sensor claimed here is disposed in the build tank or disposed in the build plate rendering the claim indefinite. Appropriate correction is required.
Regarding claim 13, this claim recites “the first circuit is positioned at the build tank or the build plate” and it is not clear whether the term “positioned at” refers to the first circuit being adjacent to the build tank or the build plate or in the build tank or the build plate rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5 – 13, 15 – 17, 29 and 31 – 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe et al. (US2018/0043621 A1, priority dated 08/09/2016), herein afire called Hoppe, in view of Dean et al. (US 6,491,001 B1), herein after called Dean.
Regarding claim 1, Hoppe discloses an additive manufacturing apparatus for forming a three- dimensional article layer by layer from a powder (an apparatus (10) for producing a three- dimensional workpiece by irradiating layers of a raw material powder with electromagnetic or particle radiation, (0001, FIG.1)), the apparatus comprising: an outer casing forming a build chamber (a process chamber (12) defined by walls sealable against the surrounding environment, (0061, 0063 and FIG.1)), a build tank arranged inside the casing and in the build chamber (a carrier (14) in the process chamber(12) wherein the layers of the workpiece (16) are built up, (0061, FIG. 1)), and a temperature control arrangement (gas supply system(20) and control system (30) for controlling the temperature of the process chamber (12), (0063, 0064 and FIG. 1)) comprising at least a first circuit for a first working fluid, (the gas supply system 20 comprises a line circuit 22 (first circuit) for guiding shielding gas (first working fluid) to an entry site 24 to the process chamber 12, (0063, FIG.1)), the first circuit being positioned at a wall portion of the apparatus for transferring heat between the build chamber and the first working fluid (the entry site 24 of the first line circuit 22 is positioned at an outer sidewall of the process chamber 12 (0063, FIG.1) and introduces heated gas to the process chamber 12 , heated by the heat exchanger coil 36 at the entry site 24 and transfers part of the heat to the workpiece 16 upper surface facing away from the carrier 14 in the process chamber, (0066, FIG.1)), wherein the temperature control arrangement comprises a heat exchanger for transferring heat between the first working fluid of the first circuit and a second working fluid (control system (30) comprises heat exchanger coils (36,38) and a heat exchanging medium such as a heating liquid (a second working fluid) circulating in fluid line circuit (32) wherein, in the second heat exchanger coil 38, the heat exchange medium (second working fluid) is heated up by absorbing heat from the shielding gas (first working fluid), (0032, 0033, 0064, 0067 and FIG.1)), here, transfer of heat occurs between the shielding gas (first working fluid) and the heat exchange medium (second working fluid) in the second heat exchanger coil 38)), 
Hoppe does not explicitly teach that the temperature control arrangement comprises a heater for transferring heat to the first working fluid; and the heater is fluidly connected in parallel with the heat exchanger.
	However, Dean that teaches a fluid circuit arrangement applicable in any environment where temperature control is required (1:6 – 8 and FIG.1 – 3), also teaches temperature control arrangement comprises a heater for transferring heat to the first working fluid (a first fluid circuit 10 represented by arrow 101 includes heater 14 for heating the working fluid in the circuit (3: 36 -43 and FIG.1)); and the heater is fluidly connected in parallel with the heat exchanger (the first fluid circuit 10 represented by arrow 101 that includes heater 14  and the second fluid circuit 20 represented by arrow 102 that includes heat exchanger 25 are fluidly connected in parallel (see FIG.1)) .
	Such temperature control arrangement of a first fluid circuit comprising a heater and a second fluid circuit comprising a heat exchanger fluidly connected in parallel are advantageous in providing a control means that progressively adjusts the temperature of the fluid circuits to a range of temperature requisites without wasting heat energy that results in a more efficient temperature control arrangement (1:55 – 64, 2 :58 – 65   and 4:65 – 5:10).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temperature control arrangement of Hope to include a heater for transferring heat to the first working fluid that is fluidly connected in parallel with the heat exchanger in order to provide a control means that progressively adjusts the temperature of the fluid circuits to a range of temperature requisites without wasting heat energy that results in a more efficient temperature control arrangement as taught in Dean.
Regarding claim 3, Hoppe in view of Dean teaches an additive manufacturing apparatus according to claim1, wherein the temperature control arrangement comprises a second circuit for the second working fluid (the control system (30) comprises a line circuit 32 (second circuit) separate from the line circuit (22) (first circuit) of the gas supply system (20) for circulating a heat exchanging medium such as a heating liquid (a second working fluid), Hope (0064, FIG. 1)).
Regarding claim 5, Hoppe in view of Dean teaches an additive manufacturing apparatus according to claim 1, wherein the temperature control arrangement comprises a heater for transferring heat to the first working fluid (the control system (30) comprises a first heat exchanger coil (36) that acts as a heating unit for heating (transferring heat to) the shielding gas (first working fluid) in line circuit (22), Hoppe (0066, FIG. 1)).
Regarding claim 6, Hoppe in view of dean teaches an additive manufacturing apparatus according to claim 1, wherein the temperature control arrangement comprises at least one sensor configured for measuring a temperature of the apparatus, the sensor being configured for providing an output signal to be compared to a setpoint for controlling a temperature of the apparatus by means of the temperature control arrangement (the shielding gas control system is configured to control the temperature of the shielding gas that regulates the temperature in the process chamber according to a feedback loop that involves providing at least one suitable temperature sensing means (temperature sensor) in the apparatus, e.g. close to or at an entry or exit site of the process chamber, Hoppe (0015) and the shielding gas control system is also adapted to controlling the temperature and/or flow rate of the shielding gas in response to at least one process parameter from an information set of an operating program of the apparatus, such as a CAD/CAM- or NC- program for producing the current workpiece and adjusting an appropriate amount of heating/cooling as well as flow rate to meet current needs, Hoppe(0037)).
Regarding claim 7, 8, 9, 10 and 11, Hoppe in view of dean teaches  an additive manufacturing apparatus according to claim 6, wherein the temperature sensor is configured for measuring a temperature of: the casing (claim 7), a component arranged in the build chamber (claim 8), disposed in the build tank or disposed in a build plate arranged inside the build tank (claim 9), the environment in the build chamber (claim 10) and the first working fluid prior and/or after passing the wall portion of the apparatus (claim 11), (Hoppe already discloses a feedback loop that involves providing at least one suitable temperature sensing means (temperature sensor) in the apparatus, e.g. close to or at an entry or exit site of the process chamber, (0015), and a temperature sensor is inherently configured to measure the temperature of the environment it is placed on. Thus, the limitations “configured for measuring a temperature of: the casing (in claim 7), a component arranged in the build chamber (in claim 8), the build tank or a build plate arranged inside the build tank (in claim 9), the environment in the build chamber (in claim 10) and the first working fluid prior and/or after passing the wall portion of the apparatus (in claim 11)” is inherent to the temperature sensor already disclosed by Hoppe. “A functional limitation that is an inherent characteristic of a prior art does not constitute a limitation in any patentable sense”, see MPEP (2114. 1).
Regarding claim 12, Hoppe in view of Dean teaches an additive manufacturing apparatus according to claim 1, wherein the wall portion constitutes at least a part of the casing (sidewalls that constitute entry site (24) and exit site (26) form the casing process chamber (12), Hoppe (0063, FIG. 1)).
Regarding claim 13, Hoppe in view of dean teaches an additive manufacturing apparatus according to claim 1, wherein the wall portion constitutes at least a part of the build tank or a build plate arranged inside the build tank (the sidewalls and the upper wall of the process chamber (12) constitute the moving carrier plate (14) inside the process chamber 12, Hoppe(FIG. 1)), and the first circuit is positioned at the build tank or the build plate (the first line circuit 22 is positioned at the moving carrier plate (14), Hoppe (FIG.1)).
Regarding claim 15, Hoppe in view of dean teaches additive manufacturing apparatus according to claim 1, wherein the first working fluid is a liquid (the first working fluid circulating in the first circuit is preferably a liquid, Dean (2:35 – 36)).
Regarding claim 16, Hoppe in view of dean teaches an additive manufacturing apparatus according to claim 1, further comprising a control unit, the control unit being configured to influence the transferring of heat between the build chamber and the first working fluid (the shielding gas control system (30) further comprises a control unit for regulating the temperature of the shielding gas (first working fluid) that transfers heat to the process chamber (12) by means of the first and second heat exchanger coils (36, 38),Hoppe (0066, 0069, FIG. 1)).
Regarding claim 17, Hoppe in view of Dean teaches an additive manufacturing apparatus according to claim 16, wherein the control unit is configured to receive an output signal from a sensor arranged for measuring a temperature of the apparatus (a control unit connected in a well-known manner to sensors of the apparatus to determine relevant process parameters Hoppe (0037) wherein the process parameters include measured or estimated heat distribution or a critical temperature or temperature gradient within the workpiece, Hoppe(0040)), compare the output signal to a setpoint and provide a control signal for controlling a temperature of the apparatus by means of the temperature control arrangement (the shielding gas control system that further comprise comprises a control unit detects that a region or layer of the workpiece has reached a temperature which is marked by an estimated heat distribution pre-stored critical temperature or temperature gradient, it can adjust the temperature and/or flow rate of the shielding gas accordingly, Hoppe(0040)).
Regarding claim 29, Hoppe in view of Dean teaches a computer program product comprising at least one non- transitory computer-readable storage medium having computer-readable program code portions embodied therein (the apparatus comprises control unit adapted to soring computer operating programs such as a CAD/CAM- or NC-programs for producing the current workpiece stored in any suitable data format, Hoppe (0037, 0041), the computer-readable program code portions comprising one or more executable portions configured for controlling a temperature of an apparatus by transferring heat between a build chamber and a first working fluid of a first circuit arranged at a wall portion of the apparatus (the apparatus comprises a control unit that is adapted to storing computer programs such as NC- or CAD-data stored in any suitable data format wherein the information from the programs is used by the shielding gas control system to set an appropriate amount of heating/cooling of the shielding gas as well as adjusting the flow rate thereof to meet current needs, Hoppe (0037, 0041)), wherein: the apparatus comprises an outer casing forming the build chamber (a process chamber (12) defined by walls sealable against the surrounding environment, Hoppe(0061, 0063 and FIG.1)) and a build tank arranged inside the casing and in the build chamber (a carrier (14) in the process chamber(12) wherein the layers of the workpiece (16) are built up, Hoppe (0061, FIG. 1)); and the apparatus comprises a heat exchanger for transferring heat between the first working fluid of the first circuit and a second working fluid (comprises heat exchanger coils (36, 38) wherein, in the second heat exchanger coil 38, the heat exchange medium (second working fluid) is heated up by absorbing heat from the shielding gas (first working fluid), Hoppe(0032, 0033, 0064, 0067 and FIG.1)), here, transfer of heat occurs between the shielding gas (first working fluid) and the heat exchange medium (second working fluid) in the second heat exchanger coil 38)).
Regarding claim 31, Hoppe in view of Dean teaches an additive manufacturing apparatus according to claim 1, wherein: the heater is arranged in the first circuit (heater 14 is arranged in the first circuit 10 labeled by arrows 101, Dean (FIG.1)); and the heat exchanger is arranged in a second circuit for the second working fluid (heat exchanger 25 is arranged in the second circuit 20 labeled by arrow 102, Dean (FIG.1))
Regarding claim 32, Hoppe in view of Dean teaches an additive manufacturing apparatus according to claim 1, wherein: the temperature control arrangement further comprises a by-pass conduit (line 19 connecting circuit 10 and 20 in parallel, dean (4: 10 – 13 and FIG.1)); and the by-pass conduit is fluidly connected in parallel with the heater and the heat exchanger (line 19 is connected in parallel with heater 14 and heat exchanger 25, Dean (FIG.1)).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Dean evidenced by Krueger et al. (US 2018/0079033 A1), Publication priority dated 03/24/2015 and herein after called Krueger.
Regarding claim 4, Hoppe discloses an additive manufacturing apparatus according to claim 1,
(wherein the process chamber 12 is sealable against the ambient atmosphere, i.e. against the
environment surrounding the process chamber walls, (0061)).
Hoppe does not explicitly teach that the casing has a thermal insulation layer for
reduction of heat transfer between the build chamber and the ambient air.
However, it is well known in the art of additive manufacturing to use a thermal insulation
layer to thermally seal the process chamber (build chamber) from the ambient atmosphere for
reduction of heat transfer between the build chamber and the ambient air as evidenced by
Krueger. Krueger that teaches a plant for additive manufacturing (0002), also teaches a thermal
insulation structure (26) which surrounds the process chamber and has a lower thermal
conductivity (0006, 0024, FIG.1) so that the heat stored in the component and in the powder
bed of the process camber is slowed down via the side boundary (reduction of heat transfer
between the build chamber and the ambient air) and the cooling down speed in the component
is also reduced and effective temperature regulation of the powder bed and of the component
being produced can be carried out by means of the heating device (0024).
Therefore, it would have been obvious for one of ordinary skill in the art to use a thermal
insulation layer to seal the process chamber/build chamber of Hope in view of Dean from ambient atmosphere surrounding the process chamber walls for reduction of heat transfer between the build chamber and the ambient air as evidences by Krueger.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view Dean in Further view of Meiners et al. (US 2020/0061922 A1), a Publication priority dated 04/27/2017 and herein after called Meiners
Regarding claim 14, Hoppe in view of dean teaches an additive manufacturing apparatus according to claim 1.
Hoppe does not explicitly disclose that the build chamber is a vacuum chamber.
However, Meiners that teaches a powder bed fusion apparatus in which powder beds are solidified in a layer-by-layer manner to form a workpiece (0002), also teaches that the build chamber is a vacuum chamber both above and below the build platform (0022).
The advantage of having a vacuum chamber both above and below the build platform is to reduce unnecessary heat transfer across by conduction or convection from the powder bed/build sleeve (0049, 0050)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the build chamber of claim 1 taught by Hoppe in view of Dean to be a vacuum chamber in order to reduce unnecessary heat transfer across by conduction or convection from the powder bed/build sleeve as taught by Meiners.
Response to Arguments
Applicant’s Remarks/arguments with respect to the Final rejection dated 01/14/2022 have been fully considered and the following response is made herein:
Rejections under 35 U.S.C. 112(b)
The indefiniteness rejection made to claim 30 under 35 U.S.C. 112(b) in the Final Rejection dated 01/14/2022 is withdrawn because claim 30 is cancelled by the amendment.
Rejections under 35 U.S.C. 102(a) (1) Independent Claims 1 and 29
Applicants argument regarding the amended limitation not being anticipated by the primary reference Hoppe is fully considered but are moot because the new (current) ground of rejection introduces a secondary reference Dean to teach the amended limitation in argument.
Dependent Claims 9 and 13
As indicated in the rejections to the claims above, the amendments made to this claim are still inherently taught by the primary reference Hoppe.
Dependent claims 3 – 4, 6 – 8, 10 – 12, 14 – 17 are now obvious because claim 1 (these claims depend from directly or indirectly) is obvious in the current rejection.
New Claims 31 and 32
These claims are newly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761